Case 5:15-cv-02820-EEF-KLH Document 172 Filed 01/19/21 Page 1 of 4 PageID #: 1365




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

 M'LEAH HASSAN                                         CIVIL ACTION NO. 15-2820

 VERSUS                                                JUDGE ELIZABETH E. FOOTE

 CITY OF SHREVEPORT, ET AL.                            MAGISTRATE JUDGE HAYES


                                     MEMORANDUM ORDER

         Now before the Court are three Motions for Sanctions filed by Plaintiff M’Leah Hassan

  (“Plaintiff”) against Stephen Gipson (“Gipson”), a witness in the above-captioned matter. [Record

  Documents 164, 166, & 167]. The Court held Gipson in contempt on January 31, 2020, and ordered

  him to pay $2,000.00 to Plaintiff’s counsel, with $500.00 due by February 28, 2020, and the

  remainder due by June 30, 2020. Record Document 158. Plaintiff states that Gipson has paid neither

  amount, and on March 4, 2020, Plaintiff’s counsel received a money order from Gipson in the

  amount of $5.00. Record Document 167, p. 2. Plaintiff asks the Court to set another contempt

  hearing, hold Gipson in contempt again, and require him to pay $6,000.00 in sanctions. Id. at 3. For

  the following reasons, Plaintiff’s motions for sanctions are DENIED. The Court will first clarify

  the amount of sanctions to which Plaintiff is now entitled and then turn to how Plaintiff should go

  about collecting such sanctions.

  I.     Amount of Sanctions

         Plaintiff alleges that the Court ordered Gipson “to pay $2,000.00 of the previously-ordered,

  but suspended, $6,000.00 contempt fine.” Id. at 1. Plaintiff now asks the Court to enforce the

  original order of $6,000.00 in sanctions. Id. at 3. However, the Court finds that its previous order

  requiring Gipson to pay $6,000.00 is no longer in effect and interprets the motion by Plaintiff as a

  request for additional sanctions. On February 1, 2017, the Court held a show cause hearing

                                                   1
Case 5:15-cv-02820-EEF-KLH Document 172 Filed 01/19/21 Page 2 of 4 PageID #: 1366




  regarding Gipson’s previous failure to appear both for a deposition and before Judge Hayes for a

  show cause hearing. Record Document 32. The Court ordered a $6,000.00 sanction against Gipson,

  with all but $500.00 of that amount to be lifted “in the event he appears at the deposition and testifies

  truthfully.” Id. However, the Court reduced this $6,000.00 sanction to $2,000.00 at the show cause

  hearing on January 31, 2020. Record Document 158.

         The show cause hearing was held to determine whether Gipson should be held in civil

  contempt for asserting his Fifth Amendment right against self-incrimination without proper

  justification during the above-referenced deposition. Record Document 150. During this hearing,

  the Court made a factual finding that Gipson intentionally obstructed the deposition, and the entire

  trial process in this case, by failing to answer the questions presented by the attorneys. Record

  Document 158. Thus, the Court determined that Gipson should be sanctioned. Id. After questioning

  Gipson and his attorney as to Gipson’s salary, debts, and ability to pay, the Court reduced the

  amount of sanctions from $6,000.00 to $2,000.00. Id. As a result, Plaintiff is no longer entitled to

  sanctions in the amount of $6,000.00.

  II.    Collection of Existing Sanctions

         “Courts have broad discretion to fashion contempt remedies.” F.T.C. v. Trudeau, 579 F.3d

  754, 771 (7th Cir. 2009). Moreover, issuing a money judgment as a remedy for civil contempt is a

  valid use of this discretion. F.T.C. v. Leshin, 719 F.3d 1227, 1231–32 (11th Cir. 2013) (citing De

  Beers Consol. Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945) and In re Prof’l Air Traffic

  Controllers Org., 699 F.2d 539, 542 (D.C. Cir. 1983)). Following the January 31, 2020, show cause

  hearing, the Court found that Gipson intentionally obstructed the deposition that he was ordered to

  attend, entered a money judgment against Gipson, and ordered him to pay Plaintiff’s counsel




                                                     2
Case 5:15-cv-02820-EEF-KLH Document 172 Filed 01/19/21 Page 3 of 4 PageID #: 1367




  $2,000.00. Record Documents 158 & 161. Thus, Plaintiff’s counsel is now in possession of a money

  judgment against Gipson.

         Federal Rule of Civil Procedure 69(a)(1) states that “[a] money judgment is enforced by a

  writ of execution, unless the court directs otherwise. The procedure on execution—and in

  proceedings supplementary to and in aid of judgment or execution—must accord with the procedure

  of the state where the court is located, but a federal statute governs to the extent it applies.” Fed. R.

  Civ. P. 69(a)(1). In Hobgood v. David, Kamp and Frank, L.L.C., the Middle District of Georgia

  denied a motion for contempt for failing to pay an earlier award of monetary sanctions and stated

  that the proper way for a party to collect monetary sanctions is for the Clerk of Court to enter a writ

  of execution, which would allow the party seeking payment to pursue any and all collection efforts,

  including filing for liens or initiating garnishments. No. 09-CV-164, 2010 WL 3937410, at *2–3

  (M.D. Ga. Sept. 30, 2010). The Court agrees with Hobgood that the appropriate remedy for

  Gipson’s nonpayment is for Plaintiff to request that the Clerk of Court enter a writ of execution

  (fieri facias) in this matter so that she may begin attempts at collection.

                                             CONCLUSION

         As discussed above, a writ of execution is the proper remedy for the execution of a money

  judgment, not the commencement of more contempt proceedings. However, the Court retains

  authority to issue an order of contempt if Gibson further obstructs the collection efforts.

  Accordingly, Plaintiff’s motions for sanctions [Record Documents 164, 166, & 167] are DENIED.

  Plaintiff is now in possession of a money judgment and may seek a writ of execution, which will

  enable her to pursue all means of collection under Louisiana law.




                                                     3
Case 5:15-cv-02820-EEF-KLH Document 172 Filed 01/19/21 Page 4 of 4 PageID #: 1368




         THUS DONE AND SIGNED this 15th day of January, 2021.




                                      ELIZABETH E. FOOTE
                                      UNITED STATES DISTRICT JUDGE




                                          4
